Case 6:20-mc-00009-JDK Document 4-6 Filed 06/04/20 Page 1 of 2 PagelD #: 46

  
 

UPREME COURT OF GEORGIA
ase No. S20Y0631

May 28, 2020

The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:
IN THE MATTER OF JASON LEE VAN DYKE.

This matter is now before the Court on the report and recommendation
of the special master and the petition of respondent Jason Lee Van Dyke
for voluntary discipline. The Court hereby directs the respondent and the
State Bar of Georgia to provide further information to the Court, apprising
the Court of (1) whether the respondent currently is under community
supervision in Texas, and if so, the status of his community supervision and
the date on which it will end; (2) whether the respondent has filed any
further proceedings with respect to his plea, deferred adjudication, or
community supervision (including, but not limited to, any motion to
terminate his community supervision, appeal, or petition for a writ of
habeas corpus), and if so, the status of such proceedings; and (3) whether
the State Bar of Texas (or any other court or disciplinary authority) has
commenced disciplinary proceedings against the respondent based on his
plea or the conduct from which his plea arose, and if so, the status of such
proceedings and the actual or anticipated date on which those proceedings
were or are expected to be concluded. The respondent and State Bar each
should apprise the Court of these matters in the form of a letter to the Clerk,
to be filed no later than Friday, June 26, 2020.

SUPREME COURT OF THE STATE OF GEORGIA
Clerk’s Office, Atlanta

I certify that the above is a true extract from the
minutes of the Supreme Court of Georgia.

Witness my signature and the seal of said court hereto
affixed the day and year last above written.

spice 3Ben , Clerk
Case 6:20-mc-00009-JDK Document 4-6 Filed 06/04/20 Page 2 of 2 PagelD #: 47
